ALD-176                                                                 NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
                                      ___________

                                             No. 19-1292
                                             ___________

                                  IN RE: ROBERT DIXON,
                                                    Petitioner
                           ____________________________________

                         On a Petition for Writ of Mandamus from the
              United States District Court for the Western District of Pennsylvania
                         (Related to W.D. Pa. Civ. No. 1:17-cv-00072)
                          ____________________________________

                          Submitted Pursuant to Rule 21, Fed. R. App. P.
                                          May 2, 2019

                    Before: MCKEE, SHWARTZ and BIBAS, Circuit Judges

                                    (Opinion filed June 26, 2019)
                                            _________

                                              OPINION*
                                              _________

PER CURIAM

          In February 2019, Robert Dixon filed this pro se mandamus petition requesting

that the District Court be compelled to rule on his 28 U.S.C. § 2254 petition. However,

on March 12, 2019, the District Court entered an order denying Dixon’s § 2254 petition.

In light of the District Court’s action, this mandamus petition no longer presents a live


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
controversy.1 Therefore, we will dismiss it as moot. See Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the course of

adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit or prevent

a court from being able to grant the requested relief, the case must be dismissed as

moot.”)




binding precedent.
1
 Dixon’s appeal of the denial of his § 2254 petition has been docketed at C.A. No. 19-
1937.
                                            2